         Case 2:16-cv-01669-NBF Document 233 Filed 09/24/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

FEDERAL TRADE COMMISSION,                     )
                                              )
                                 Plaintiff,   )
                                              )   Civ. A. No. 16-1669
       v.                                     )   Senior Judge Nora Barry Fischer
                                              )
INNOVATIVE DESIGNS, INC.,                     )
                                              )
                                 Defendant.   )

                                         ORDER OF COURT

       AND NOW, this 24th day of September, 2020, the Court having granted the Motion for

Judgment on Partial Findings Pursuant to FED. R. CIV. P. 52(c) filed by Defendant Innovative

Designs, Inc.,

       IT IS HEREBY ORDERED that judgment is entered in favor of Defendant Innovative

Designs, Inc. and against Plaintiff Federal Trade Commission as to all claims set forth in the

Federal Trade Commission’s Complaint;

       IT IS FURTHER ORDERED that as there are no remaining claims in this action, the Clerk

of Court shall mark this case CLOSED.



                                                         s/Nora Barry Fischer
                                                         Nora Barry Fischer
                                                         Senior U.S. District Judge


cc/ecf: All counsel of record.
